internal_revenue_service number release date index number ---------------------------- ------------------------- ----------------------------------- ----------------------------------------------- legend x ---------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-148518-07 date date -------------- ---------------- ----------------------- state date date trust dear -------------- correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to the letter dated date and related -------------------------------------------------------------------------- facts according to the information submitted and representations therein x was incorporated under the laws of state on date x elected to be taxed as an s_corporation for federal tax purposes effective date on date x had two classes of stock issued and outstanding the preferred_stock was held by trust x represents that its tax advisors were unaware that x had two classes of stock issued and outstanding when x discovered that it had two classes of stock issued and outstanding x submitted this request for a ruling as corrective action x has converted all the preferred_stock to common_stock plr-148518-07 x represents that there was no intent to knowingly make an invalid s_corporation_election and that the events that resulted in the invalid election were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that meets the requirements specified in sec_1361 through d sec_1361 provides that s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1 l relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then plr-148518-07 notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's intended s_corporation_election was invalid because x had two classes of stock we further conclude that the ineffectiveness was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from date and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative s sincerely david r haglund senior technician reviewer office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
